Citation Nr: 1401502	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-43 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected back disability, in excess of 20 percent. 

2.  Entitlement to service connection for left lower extremity neurological impairment, to include a neurological abnormality associated with the service-connected back disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to September 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in St. Louis, Missouri.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's back disability has been manifested by forward flexion that exceeds 30 degrees.

2.  The evidence in favor of a relationship between left lower extremity neurological impairment and the service-connected back disability is in relative equipoise with the evidence against the claim.  

3.  A preponderance of the evidence is against a current left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for a back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  Resolving all reasonable doubt in favor of the claim, left lower extremity neurological impairment is proximately due to or a result of the service-connected back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The basic criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back disability, characterized as herniated disc, lumbar 4 lumbar 5, right, post-operative residuals, was granted in January 1974 rating decision.  A noncompensable rating was assigned pursuant to former Diagnostic Code 5293 (intervertebral disc syndrome), effective September 25, 1973.  The disability rating assigned for the back disability was increased to 10 percent in a September 2002 rating decision, effective June 19, 2002.  The disability rating was again increased to 20 percent in a March 2004 rating decision, also effective June 19, 2002.  The current appeal arises from a claim for increase received at the RO in April 2009.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is available where forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is available where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

In order to warrant a higher rating than the current 20 percent, the evidence would have to show forward flexion of the thoracolumbar spine that is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The report of a VA examination in May 2009 reveals forward flexion to 88 degrees, which was the point of onset of pain.  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.  

The report of VA examination in March 2013 reveals forward flexion of the thoracolumbar spine to 70 degrees, with onset of pain at 70 degrees.  The results were the same after 3 repetitions.  In addition to limited motion, there was pain, weakness, atrophy, and disturbance of locomotion.  

Clearly, the measured ranges of motion in this case do not meet the requirements for a 40 percent or higher rating under the rating schedule.  The Board has considered in conjunction with the measured ranges of motion the Veteran's reported symptoms and functional impairment to determine whether the measured ranges of motion adequately characterize the Veteran's functional impairment.  

In conjunction with motion, and independent of motion, the Veteran has reported pain, which has been described as stabbing and sharp (May 2009 report), varying in intensity between 5 out of 10 and 8 out of 10, occurring (comes and goes) on a daily basis, and lasting most of the days, approximately 12 hours.  On bad days it also radiates across the lower back to the right side of the lumbar spine.  The Veteran also reported spasms.  Back pain tends to be worse with walking and standing and better when he would sit and rest (April 2010 report).  The Veteran avoids lifting more than 15 pounds due to pain.  He also experiences frequent sleep disturbance due to pain (March 2013 report).  

While the Board understands that the Veteran's central concern regarding his back is pain, limitation of motion, and increased difficulty performing normal activities, it is important for Veteran to also understand that, without such problems associated with his back disability, there would be no basis for the current 20 percent rating.  In this regard, it is important to note that the 20 percent rating was assigned under a former version of the rating schedule.  The Veteran's range of motion does not meet the requirements of a 20 percent evaluation under the current rating schedule, let alone any higher rating.  Without consideration of the problems the Veteran has cited, and the pain and other issues he has with his back, the current evaluation could not be justified. 

The provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for pain associated with motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

Here, the clinical results exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to less than 30 degrees.

The Board has considered whether the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would produce a higher rating; however, based on the finding of the March 2013 examiner that there were no incapacitating episodes of intervertebral disc syndrome over the prior 12 months, and the findings of the May 2009 examiner that the Veteran denied any periods of incapacitation or physician prescribed bedrest, the Board finds that a higher rating is not warranted on that basis either. 

In sum, a rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding ratings for associated neurologic abnormalities, service connection has been established for neurologic impairment of the right lower extremity; however, clinical findings for the period on appeal are quite minimal.  The March 2013 examiner found that strength in the right lower extremity was normal.  Knee reflexes were normal; and ankle reflexes were absent.  The examiner in fact found that there was no right-sided radiculopathy.  The April 2010 private report reflects that the Veteran denied any right lower extremity symptoms or any bowel or bladder dysfunction.  He had good pulses in the right lower extremity.  He had good strength and normal bulk and tone.  Sensation and joint position sense were intact.  He could walk and stand on his right heel.  Reflexes were absent at the ankle.  The report of a VA examination in May 2009 reveals that the Veteran denied any episodes of incontinence of urine or stool.  Deep tendon reflexes were 2+ at the patellar and Achilles tendons.  Sensation to light touch was intact.  Strength against resistance was 5 out of 5 in all the major muscle groups of the right lower extremity.  There was no apparent atrophy of the musculature of the thigh or calf.  

Based on the minimal findings for the right lower extremity, consisting of absent ankle reflexes and pulses, the Board finds that there is not moderate incomplete paralysis of the sciatic nerve.  Rather, the incomplete paralysis of the right lower extremity is limited essentially to clinical findings and is not reflected in measures of decreased function such as strength, muscle tone, or muscle atrophy.  Accordingly, the Board finds that incomplete paralysis of the right sciatic nerve is at most mild and appears limited to an absent ankle reflex.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, a rating in excess of 10 percent is not warranted for neurologic impairment of the right lower extremity.  

There are no other service-connected neurologic abnormalities associated with the Veteran's back disability.  The Veteran is claiming left lower extremity neurological impairment as a service-connected disability.  The RO denied the claim based on the opinion of the May 2009 VA examiner that the Veteran's left lower extremity sciatica is not related to his service-connected back condition.  The rationale was that the recent onset of left-sided lower back pain with left sciatica, left foot weakness, and left foot drop are clinically consistent with acute disc pathology, likely a herniated disk at the left L5-S1 level, whereas he is service-connected for prior surgery for a herniated disc at the L4-L5 level.  The examiner opined that the Veteran's current radiologic finding of degenerative arthritis of the lumbar spine with degenerative disc disease is more likely a result of the physiologic aging of the lumbar spine over time in a physically active adult with a very physically demanding job. 

A private physician provided an opinion in April 2010, finding that the Veteran's condition was most consistent with a recurrent left L5 radiculopathy.  He opined that it would certainly seem most likely that his current foot drop is related to the same spinal level of his prior surgical interventions.  

There is no dispute regarding the recent onset of left lower extremity symptomatology.  The Veteran reported onset of symptoms a few months prior to the May 2009 VA examination.  The dispute in the medical opinion evidence centers on whether this represents a recurrence of the same disc injury as occurred in service, or whether this represents a different injury, i.e. to the L5-S1 level.  

To a certain extent, the May 2009 opinion is based on speculation.  The examiner acknowledged that an MRI or CT would be necessary to provide a definitive opinion regarding what disc level was the source of impingement.  A subsequent MRI in February 2010 confirmed active left L5 radiculopathy and what were described as post laminectomy changes at L4-5.  This would appear to add support to the private examiner's assessment.  

Based on what appear to be equally well-reasoned but conflicting opinions as to the source of the current impingement, the Board finds that the evidence in favor of an association between the Veteran's left lower extremity sciatica to his service-connected back disability is in relative equipoise with the evidence against the claim.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for left lower extremity neurologic impairment is warranted.  

While the current appeal encompasses the rating for the already service-connected right lower extremity neurologic impairment, the benefit sought on appeal with respect to the left lower extremity was service connection.  The full benefit having been granted, there is no further appellate issue regarding the left lower extremity.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected back disability is manifested pain, weakness, fatigability, and lack of endurance, which impairs his ability to work.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his back disability has caused him to miss work or has resulted in any hospitalizations.  The report of a VA examination in May 2009 reveals that the Veteran denied missing any work days in the past 12 months due to this condition.  The Board finds, therefore, that the Veteran's service-connected back disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Turning to the claim of entitlement to service connection for a left knee disability; while the service treatment records reflect that the Veteran injured his left knee during service in October 1970, there is no current disability resulting from the injury.  Indeed, the Veteran has not described a current disability.  The only reference to the left knee comes from the April 2009 claim in which the Veteran noted the 1970 injury and asserted that he is still having trouble with his knee.  

The service treatment records reflect a left knee injury in October 1970 when a vehicle door accidentally closed on the Veteran's knee.  The diagnosis was traumatic effusion.  The Veteran subsequently sprained his left knee in March 1972.  When examined for service separation in June 1973, the lower extremities were found to be clinically normal and the Veteran was assigned a physical profile rating of L-1, indicating that he possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).   

A review of the post-service medical record reveals no diagnoses pertaining to the left knee.  While the Veteran's report as to trouble with his knee is competent evidence, VA does not generally grant service connection for symptoms alone, i.e., pain, without an identified basis for those symptoms.  VA needs to identify a "disability", not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  

Also significant are the Veteran's actions regarding the left knee disability.  The Veteran filed a service connection claim regarding the back in December 1973, but did not mention the left knee.  He was given a comprehensive examination in December 1973; however, no left knee disability was noted.  The Veteran filed an increased rating claim in July 1977; however, he did not note any left knee complaints.  He filed an increased rating claim in June 2002, but did not note any left knee complaints.  In the context of the Veteran's action regarding other claims, the Veteran's inaction regarding the left knee for many years after service undermines his assertion that he has experienced continuous symptoms regarding the left knee.  In effect, the Veteran's own actions have provided evidence against this claim.   

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of a current left knee disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private records, and the Veteran's written assertions.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence of a current left knee disability that is related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

ORDER

A disability rating for a back disability in excess of 20 percent is denied. 

Service connection for left lower extremity neurologic impairment is granted.

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


